Order filed October 27, 2011.




                                        In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00711-CV
                                   ____________

                              OTIS BYRD, JR., Appellant

                                           V.

          DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellee


                       On Appeal from County Court at Law No. 2
                                Fort Bend County, Texas
                         Trial Court Cause No. 11-CCV-044560


                                      ORDER

       Appellant=s brief was due October 10, 2011. No brief or motion for extension of
time has been filed.
       Unless appellant submits his brief, and a motion reasonably explaining why the
brief was late, to the Clerk of this Court on or before November 28, 2011, the Court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                         PER CURIAM